 EXHIBIT 10.5.12

PAR PHARMACEUTICAL COMPANIES, INC.




TERMS OF CHIEF EXECUTIVE OFFICER

RESTRICTED STOCK UNIT AWARD




(Effective for 2011 Award)




These Terms of Chief Executive Officer Restricted Stock Unit Award (these
“Terms”) set forth the terms of the award of Restricted Stock Units (as defined
in Section 1 below) granted by PAR PHARMACEUTICAL COMPANIES, INC. (the
“Company”) pursuant to a Certificate of Restricted Stock Units (the
“Certificate”) displayed at the website of Morgan Stanley Smith Barney Benefits
Access.  The Certificate, which specifies the person to whom the Restricted
Stock Units have been awarded (the “Participant”), other specific details of the
award, and the electronic acceptance of the Certificate at the website of Morgan
Stanley Smith Barney, are incorporated herein by reference.




WHEREAS, the Board of Directors (the “Board”) of the Company has authorized and
approved the Par Pharmaceutical Companies, Inc. 2004 Performance Equity Plan
(the “Plan”), which has been approved by the stockholders of the Company;  




WHEREAS, the Plan, in part, provides for the grant of Restricted Stock Units to
certain employees of the Company and any Subsidiary of the Company;




WHEREAS, the Company and the Participant are parties to an Employment Agreement,
dated November 2, 2010 (the “Employment Agreement”), providing for the grant to
Participant of a number of Restricted Stock Units having an aggregate Fair
Market Value as of January 6, 2011 of $1,850,000.




WHEREAS, pursuant to the Plan, the Committee has approved an award to the
Participant of Restricted Stock Units, designated in the Certificate, on the
terms and conditions set forth in the Plan and in these Terms, and which is
intended to satisfy the provisions of the Employment Agreement.  Capitalized
terms used but not defined in these Terms shall have the meanings set forth in
the Plan.




NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:




        1.      Grant of Restricted Stock Units.




              (a) Subject to the terms and conditions hereinafter set forth and
set forth in the Plan, the Company grants as of the date of grant specified on
the Certificate (the “Date of Grant”) to the Participant that number of
Restricted Stock Units set forth in the Certificate (the “Units”), which are
based on the value of shares of the Company’s common stock, par value $.01 per
share (“Shares”).  The Units are subject to the restrictions set forth in
Section 2 of these Terms, the terms and conditions of the Plan and the other
terms and conditions contained in these Terms.  

 

 

-1-







--------------------------------------------------------------------------------





                                     (b) The Units granted under these Terms
shall be reflected in a bookkeeping account maintained by the Company during the
Restricted Period.  If and when the restrictions set forth in Section 2 expire
in accordance with these Terms, and upon the satisfaction of all other
applicable conditions as to the Units, such Units (and any related Dividend
Units described in Section 1(c) below) not forfeited pursuant to Section 4
hereof shall be settled in cash or Shares as provided in Section 1(e) of these
Terms and otherwise in accordance with the Plan.


 

(c) With respect to each Unit, whether or not vested, that has not been
forfeited (but only to the extent such award of Units has not been settled for
cash or Shares), the Company shall, with respect to any cash dividends paid on
the Shares, accrue and credit to the Participant’s bookkeeping account a number
of Units having a Fair Market Value as of the date such dividend is paid equal
to the cash dividends that would have been paid with respect to such Unit if it
were an outstanding Share (the “Dividend Units”).  These Dividend Units
thereafter shall (i) be treated as Units for purposes of future dividend
accruals pursuant to this Section 1(c); and (ii) vest in such amounts (rounded
to the nearest whole Unit) at the same time as the Units with respect to which
such Dividend Units were received.  




           (d) The Company’s obligations under these Terms (with respect to both
the Units and the Dividend Units, if any) shall be unfunded and unsecured, and
no special or separate fund shall be established and no other segregation of
assets shall be made.  The rights of Participant under these Terms shall be no
greater than those of a general unsecured creditor of the Company.  In addition,
the Units shall be subject to such restrictions as the Company may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which Shares are then listed,
any Company policy and any applicable federal or state securities law.




           (e) Except as otherwise provided in these Terms, settlement of the
Units in accordance with the provisions of this Section 1(e) shall be delivered
within sixty (60) days after the end of the Restricted Period, and upon the
satisfaction of all other applicable conditions as to the Units (including the
payment by the Participant of all applicable withholding taxes).  The Units so
payable to the Participant shall be paid solely in Shares, solely in cash based
on the Fair Market Value of the Shares (determined as of the first business day
next following the last day of the Restricted Period), or in a combination of
the two, as determined by the Committee in its sole discretion.  




        2.           Restrictions.




(a) The Participant shall have no rights as a stockholder of the Company by
virtue of any Unit unless and until such Unit vests and resulting Shares are
issued to the Participant.




(b)   None of the Units may be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of during the Restricted Period, except as may be
permitted by the Plan or as otherwise permitted by the Committee in its sole
discretion or pursuant to rules adopted by the Committee in accordance with the
Plan.











- 2-



--------------------------------------------------------------------------------



 

                                   (c) Any attempt to dispose of the Units or
any interest in the Units in a manner contrary to the restrictions set forth in
these Terms shall be void and of no effect.




  3.          Restricted Period and Vesting.  




(a) The “Restricted Period” is the period beginning on the Date of Grant and
ending on the earlier of (i) December 31, 2013, (ii) a Change of Control of the
Company, and (iii) a termination of the Participant’s employment due to the
Participant’s death or Disability, or the Company’s material breach, or by the
Company without Cause not related to Poor Performance.  For purposes of these
Terms, the terms “Change of Control,” “Disability,” “material breach,” “Cause”
and “Poor Performance” shall be as defined in the Employment Agreement.




(b) The Units shall be deemed vested and no longer subject to forfeiture under
Section 4 upon expiration of the Restricted Period, and the satisfaction of all
other applicable conditions as to the Units (including the payment by the
Participant of all applicable withholding taxes).  




        4.            Forfeiture.  Subject to Section 7 hereof, if during the
Restricted Period (i) the Participant’s employment with the Company, its
Affiliates and/or its Subsidiaries terminates for any reason (other than a
reason specified in Section 3(a)(iii) of these Terms), (ii) there occurs a
material breach of these Terms by the Participant, or (iii) the Participant
fails to meet the tax withholding obligations described in Section 5(b) hereof,
all rights of the Participant to the Units that have not vested in accordance
with Section 3 as of the date of such event shall terminate immediately and be
forfeited in their entirety.




        5.             Withholding.




(a) The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Participant with respect to the Units.




(b) The Participant shall be required to meet any applicable tax withholding
obligation in accordance with the provisions of Article 18 of the Plan.




(c) The Committee shall be authorized, in its sole discretion, to establish such
rules and procedures relating to the use of Units to satisfy tax withholding
obligations as it deems necessary or appropriate to facilitate and promote the
conformity of the Participant’s transactions under the Plan and these Terms with
Rule 16b-3 under the Securities Exchange Act of 1934, as amended, if such Rule
is applicable to transactions by the Participant.




       6.        Covenants and Conditions on Awards and Recovery.




(a) Covenants.  As a condition for participation in the Plan and the receipt of
any benefits under these Terms, the Participant shall agree and covenant as
follows:








- 3 -

 



--------------------------------------------------------------------------------



(i) at any time during the Participant’s employment with the Company, its
Affiliates or its Subsidiaries and for a period of twenty-four (24) months
following the Participant’s termination of such employment, the Participant
shall not, directly or indirectly, either (A) personally or (B) as an employee,
agent, partner, stockholder, officer or director of, consultant to, or otherwise
of any entity or person engaged in any business in which the Company, its
Affiliates or its Subsidiaries is engaged, or is actively proposing to engage at
the time of such termination of employment, engages in conduct that breaches the
Participant’s duty of loyalty to the Company, its Affiliates or its Subsidiaries
or that is in material competition with the Company, its Affiliates or its
Subsidiaries or is materially injurious to the Company, its Affiliates or its
Subsidiaries, monetarily or otherwise, which conduct shall include, but not be
limited to:  (1) disclosing or using any confidential information pertaining to
the Company, its Affiliates or its Subsidiaries; (2) any attempt, directly or
indirectly, to induce any employee of the Company, its Affiliates or its
Subsidiaries to be employed or perform services elsewhere; or (3) any attempt,
directly or indirectly, to solicit the trade of any customer or supplier or
prospective customer or supplier of the Company, its Affiliates or its
Subsidiaries; or (4) disparaging the Company, its Affiliates or its Subsidiaries
or any of their respective officers or directors.  The determination of whether
any conduct, action or failure to act falls within the scope of activities
contemplated by this Section shall be made by the Committee, in its discretion,
and shall be final and binding upon the Participant.  A determination that any
particular conduct, action or failure falls outside the scope of activities
contemplated by this Section shall not imply that, or be determinative of
whether, such conduct, action or failure is otherwise lawful or appropriate.
 For purposes of this Section, the Participant shall not be deemed to be a
stockholder of a competing entity if the Participant’s record and beneficial
ownership of equity securities of said entity amount to not more than one
percent (1%) of the outstanding equity securities of any company subject to the
periodic and other reporting requirements of the Securities Exchange Act of
1934, as amended.




(ii) the Company would be irreparably injured in the event of a breach of any of
the Participant’s obligations under Section 6(a)(i), monetary damages would not
be an adequate remedy for any such breach and the Company shall be entitled to
injunctive relief, in addition to any other remedies that it may have, in the
event of any such breach.




(b) Recovery of Award Upon Violation of Covenants.  In the event that the
Committee determines that the Participant has violated any of the covenants
contained in Section 6(a), then:




(i) all of the Participant’s unvested Units shall be forfeited immediately and
all rights of the Participant with respect to such Units shall terminate; and




(ii) to the extent that the Participant has received cash in settlement of any
Units upon vesting of such Units, the Participant upon notice from the Company
of the Participant’s obligations under this Section 6(b)(ii), shall immediately
deliver to the





- 4 -

 



--------------------------------------------------------------------------------



Company an amount in cash equal to the payment previously received by the
Participant in settlement of the vested Units.




The notice described in subsection (ii) above may be given at any time within
twelve months after the expiration of the applicable covenant period under
Section 6(a).  




(c) Recovery of Compensation in Connection with Financial Restatement.
 Notwithstanding any other provision of these Terms, if the Board determines
that the Company is required to restate its financial statements due to material
noncompliance with any financial reporting requirement under the law, whether
such noncompliance is the result of misconduct or other circumstances, the
Participant shall be required to reimburse the Company for any amounts earned or
payable with respect to this Award to the extent required by and otherwise in
accordance with applicable law and any Company policies.




        7.       Committee’s Discretion.  Notwithstanding any provision of these
Terms to the contrary, the Committee shall have discretion to waive any
forfeiture of the Units as set forth in Section 4 hereof, the restrictions set
forth in Section 2 hereof and any other conditions set forth in these Terms.




        8.       Participant Representations.  The Participant hereby represents
to the Company that the Participant has read and fully understands the
provisions of the Certificate, these Terms and the Plan and the Participant’s
decision to participate in the Plan is completely voluntary.  Further, the
Participant acknowledges that the Participant is relying solely on his or her
own advisors with respect to the tax consequences of this restricted stock unit
award.




        9.       Miscellaneous.




9.1       Notices.  All notices or communications under these Terms shall be in
writing, addressed as follows:




To the Company:




Par Pharmaceutical Companies, Inc.

300 Tice Boulevard

Woodcliff Lake, NJ  07677

Attention:  General Counsel




To the Participant:




Address on file with the Company




Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) (b) registered electronically through the
Smith-Barney website or other online administrator, subject to any applicable
confirmation process established by the online administrator, or (c) sent
certified or registered





- 5 -

 



--------------------------------------------------------------------------------



mail, return receipt requested, postage prepaid, addressed as above (or to such
other address as such party may designate in writing from time to time), and the
actual date of receipt shall determine the time at which notice was given.

9.2       Waiver.  The waiver by any party hereto of a breach of any provision
of the Certificate or these Terms shall not operate or be construed as a waiver
of any other or subsequent breach.




9.3       Entire Agreement; Amendment.  These Terms, the Certificate and the
Plan represent the entire agreement between the parties with respect to the
subject matter hereof.  The provisions of the Plan are incorporated in these
Terms in their entirety.  In the event of any conflict between the provisions of
these Terms and the Certificate and the Plan, the provisions of the Certificate
or the Plan, as the case may be, shall control.  These Terms may be amended at
any time by written agreement of the parties hereto.




9.4       Assignment; Binding Agreement.  These Terms shall be binding upon and
inure to the benefit of the heirs and representatives of the Participant and the
assigns and successors of the Company, but neither these Terms nor any rights
hereunder shall be assignable or otherwise subject to hypothecation by the
Participant.




9.5       Governing Law.  The Certificate and these Terms, including their
validity, interpretation, performance and enforcement shall be governed by the
laws of the State of Delaware other than the conflict of laws provisions of such
laws.




9.6       Severability.  Whenever possible, each provision in these Terms shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of these Terms shall be held to be prohibited by or invalid
under applicable law, then (a) such provision shall be deemed amended to
accomplish the objectives of the provision as originally written to the fullest
extent permitted by law and (b) all other provisions of these Terms shall remain
in full force and effect.




9.7       No Right to Continued Employment; Effect on Other Plans.  These Terms
shall not confer upon the Participant any right with respect to continued
employment by the Company, its Affiliates or its Subsidiaries or continued
participation under the Plan, nor shall it interfere in any way with the right
of the Company, its Affiliates and its Subsidiaries to terminate the
Participant’s employment at any time.  Payments received by the Participant
pursuant to these Terms shall not be included in the determination of benefits
under any pension, group insurance or other benefit plan of the Company, its
Affiliates or any Subsidiaries in which the Participant may be enrolled or for
which the Participant may become eligible, except as may be provided under the
terms of such plans or determined by the Board.




9.8       No Strict Construction.  No rule of strict construction shall be
implied against the Company, the Committee or any other person in the
interpretation of any of the





- 6 -

 



--------------------------------------------------------------------------------



terms of the Plan, these Terms or any rule or procedure established by the
Committee.




9.9       Further Assurances.  The Participant agrees, upon demand of the
Company or the Committee, to do all acts and execute, deliver and perform all
additional documents, instruments and agreements which may be reasonably
required by the Company or the Committee, as the case may be, to implement the
provisions and purposes of the Certificate, these Terms and the Plan.




IN WITNESS WHEREOF, the parties have duly executed these Terms, as of the day
and year first above written.




PAR PHARMACEUTICAL COMPANIES, INC.




Thomas J. Haughey

Executive Vice President and General Counsel







PARTICIPANT




(Acceptance designated electronically at the

website of Morgan Stanley Smith Barney)





- 7 -